EXHIBIT 10.1
 
SECOND AMENDMENT to the SERVICE LEVEL AGREEMENT




This Amendment (“Amendment”) is made this 14th day of November, 2012, by and
between Globe University, Inc. and Minnesota School of Business, Inc., Minnesota
corporations (collectively “GU/MSB”), and Broadview Institute, Inc. a Minnesota
corporation (“Purchaser”).


RECITALS


WHEREAS GU/MSB and Purchaser are parties to that certain Service Level Agreement
dated June 30, 2008 (as amended, modified, restated or extended from time to
time, the “Agreement”); and


WHEREAS the parties wish to enter into this Amendment to amend certain
provisions of the Agreement, subject to the terms and conditions set forth
herein;


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each party, the parties agree as follows:


 
1.
Effective Date.  The effective date of this Amendment will be October 1, 2012.



 
2.
Attachments.  The Schedule of Related Fees shall be replaced in its entirety
with the Revised Schedule of Related Fees attached hereto.



 
3.
Affirmation.  Except as expressly amended hereby, the Agreement shall continue
in full force and effect.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives on the day and year first above
written.
 

 
GLOBE UNIVERSITY, INC.
MINNESOTA SCHOOL OF BUSINESS, INC.
         
 
By:
/s/ Kenneth J. McCarthy     Name:  Kenneth J. McCarthy     Title: Chief
Financial Officer          

 

 
BROADVIEW INSTITUTE, INC.
         
 
By:
/s/ Jeffrey D. Myhre     Name:  Jeffrey D. Myhre     Title: Chief Executive
Officer          

 
 
 

--------------------------------------------------------------------------------

 
 
Attachments


 
1.
Revised Schedule of Related Fees

 
Service Level Agreement
                 
2nd Amendment
                 
Revised Schedule of Related Fees
                                         
Services Supplied By:
   
Annual Fees
                 
Paid by
     
Broadview
   
GU/MSB
   
Broadview
 
Facilities & Infrastructure:
                                     
∞   Buildings
    X           $ -                          
∞   Furniture and Equipment
    X             -                          
∞   Information Technology
            X       180,000                                                    
 
Departments / Functions:
                                                 
∞  Executive Leadership
    X       X       40,000                            
∞  Finance / Financial Aid
    X       X       90,000                            
∞  Corporate Operations
    X       X       30,000                            
∞  Human Resources/Training
            X       20,000                            
∞  Academic & Student Relations
    X       X       65,000                            
∞  Corporate Marketing/Admissions
            X       90,000                            
∞  Information Technology
    X       X       75,000                            
∞  Other
    X       X       10,000                                                      
TOTAL PER YEAR
                  $ 600,000                            
TOTAL PER MONTH
                  $ 50,000  

 